DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the cross-section reference line for cross section of Figs. 4-7 and 9,  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites the phrase “passed though” and it appears the claim should recite “passed through.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “some securing implement(s) that bound strand(s)” which renders the claim unclear and indefinite because the recitation appears to claim a plurality of implements or an arbitrary single implement which bounds a strands or a singular strand.  Examiner for the purpose of Examination will read the claim as if there is “at least one securing element,” that bound “at least  one strand.”
Claim 2 recites the phrase “can be” which is an optional recitation and renders the claim indefinite because it is unclear whether applicant is positively reciting the limitation after the phrase “can be.”
Claim 3 recites the term “except” which renders claim indefinite and unclear if applicant is positively claiming the concealing implement being made to be slip resistant.
Claim 4 recites the limitation "the medium" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the term “it” which may refer to multiple elements and therefore render the claim unclear and indefinite.
Claims 4 and 5 discloses recitation in parenthesis and which renders claim unclear whether applicant positively recites.  If Applicant want patentable weight given to recitation, the recitation need not to be in parenthesis and drawn to claimed invention.
Claim 5 recites the limitation "said concealing implements’ application" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the bounding securing implement(s)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the term “it’s” which may refer to multiple elements and therefore render the claim unclear and indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (U.S. 7,614,403).
As for Claim 1, Nomura disclose an article comprising, a concealing implement (10) having strategic shape or arrangement (see shape of 10) to surround some securing implement(s) (30) that bound strand(s) (26).
2. An article as in claim 1, wherein said concealing implement can be inserted and passed
though by a prism of some thickness (It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this case, the concealing element can be inserted and passed
though by a prism of some thickness)
3. An article as in claim 1, wherein said concealing implement, is not a tube uniform in
Shape (tapered surfaces 14, see Col. 6 lines 7-8) and material except when made to be slip resistant to a particular securing implement (see Col. 6 lines 9-20).
4. An article as in claim 1, wherein said concealing implement is an adornment serving an
intended aesthetic or functional purpose independent of the medium (the combination of bounded strand(s) and the bounding securing implement(s)) to which it is applied (see Col. 3 lines 7-11).
5. An article as in claim 1, wherein said concealing implement’s application to a medium
(the combination of bounded strands and the bounding securing implement(s)) is inherently temporary and transferable across a variety of relevant context (strand(s) bounded by securing implement(s) for aesthetic or functional purpose) (see Col. 4 lines 29-31).
6. An article as in claim 1, wherein said concealing implement is scalable to accommodate
several classes of thickness, where a class consist of the range from the smallest to the
largest total thickness of bounded strand(s) and the bounding securing implement(s) for which said concealing implement can fulfill its’ function (see Col. 3 lines 37-41 and Col. 6 lines 9-10, see also Fig. 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677